Case 2:17-cv-01449-JMV-MF Document 93 Filed 07/10/20 Page 1 of 2 PagelD: 1187

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

ANTHONY W. BESTHOFF, JR.,
derivatively and on behalf of WORLD
WATER WORKS HOLDINGS, INC.

Plaintiff,
Vv.

PRASHANT MITTA, RAVI REDDY,
RAVISHANKAR TUMULURI, and
WORLD WATER WORKS HOLDINGS,
INC.,

Defendants.

 

Hon. John Michael Vazquez, U.S.D.J.
Hon. Mark Falk, U.S.M.J.

Civil Action No. 2:17-cv-01449-JMV-MF

STIPULATION OF DISMISSAL
WITH PREJUDICE

Plaintiff, by counsel, and Defendants, by counsel, hereby stipulate and agree that all

matters herein between them have been compromised and settled, and that Plaintiff's cause

against Defendants should be dismissed, with prejudice, with each party to bear its own costs and

   

attorneys’ fees.

By:

 

Gilberto M. Garcia, Esq.
25 East Spring Valley Ave.
Maywood, NJ 07607

(551) 486-3549
krickogarcia@aol.com

Counsel for Anthony W. Besthoff, Jr.

By: \) dims Jy fox

James’. Kosch

Johr{ G. Kelly

Omar A. Bareentto
MCCARTER & ENGLISH LLP
Four Gateway Center

100 Mulberry Street
Newark, NJ 07102

(973) 622-4444
jkosch@mccarter.com
jkelly@mccarter.com
obareentto@mcecarter.com

Counsel for Prashant Mitta, Ravi Reddy, and
Ravishankar Tumuluri
Case 2:17-cv-01449-JMV-MF Document 93 Filed 07/10/20 Page 2 of 2 PagelD: 1188

Dated: July _, 2020

LOL Did 2

Mark S. Olinsky

Joseph B. Shumofsky

William R. Stuart III

SILLS CUMMIS & GROSS P.C.
101 Park Avenue

New York, NY 10178

(212) 643-7000
molinsky@sillscummis.com
jshumofsky@sillscummis.com
wstuart@sillscummis.com

Counsel for World Water Works Holdings, Inc.

APPROVED AND SO ORDERED:

 

John Michael Vazquez, U.S.D.J.
